DETAILED ACTION
	This communication is in response to the Applicant Arguments/Remarks filed 6/24/2022. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered. Regarding the argument that the cited references do not teach the amended limitation “dynamically determining, responsive to a read request received from a client system, whether a hedged read operation is enabled for each node of a set of nodes hosting target data for servicing the read request”, please see the cited columns and lines below.
Burkey et al. teaches at para. 17: if a given storage device is relatively fast, but relatively expensive, compared to other storage devices in a storage system, it can be effectively used as a shared resource. In particular, a fast storage device can be used on an as needed basis to alleviate load on other devices in the storage system, or to speed up the execution of particular applications; para. 21-22: the timesharing engine may take into account one or more of the following factors in its decision making: scheduling of the storage devices; priorities assigned to particular tasks or hosts; predictions of load on storage devices; availability of a second high speed storage device to mirror the one assuming responsibility for IO operations; and measurements of storage load. In any case, a second HSSD may optionally be used to mirror the first HSSD during the high speed IO interval, to provide redundancy. As needed, the second HSSD could take over IO handling from the first HSSD, again without interruption of availability of the virtual disk for IO operations; para. 48: the invention can also be applied to a VDisk 110 that is internal to the virtualization hierarchy of another VDisk 110. In such embodiments, components of the storage system 100 that access the internal VDisk 110 through its virtualization facade will not be aware of the temporary replacement of a mirroring pair of HSSDl 220 and LSSDl 210 with HSSDl 220, nor of the swap back of the mirroring pair, replacing the HSSD 130, when the interval of high speed IO ends. Thus, the usage of nodes is dynamic without user’s intervention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10, 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Burkey et al. (US 20100049915) in view of Shattil et al. (US 20200007616).
Specification, page 1 discloses “a database system may be designed to communicate the same read request in parallel to multiple nodes/hosts (also referred to herein as "hedged reads"), awaiting the first available response from one of the nodes/hosts.”...Once a response is received from the second node, the read request to the first node can be canceled. Handling read requests in this manner results in 1) reduced latency because the read requests are serviced by nodes that are capable of responding quickly, and 2) efficient utilization of network resources by ensuring that read requests to slower nodes are canceled”; 
page. 8:10-12: “A determination that a hedged read operation can be performed may be made when the hedged read operation is enabled and/or one or more eligible nodes are determined”.

As per claims 1, 8, 16, Burkey et al. teaches
a computer-implemented method for managing hedged read operations in a database system, the method comprising: dynamically5DYD determining, responsive to a read request received from a client system, whether a hedged read operation is enabled for each node of a set of nodes hosting target data for servicing the read request (para. 1: the invention pertains to temporarily hot swapping a high speed storage device for a low speed storage device, so that the high speed storage device assumes responsibilities for input/output (IO) operations from the low speed storage device, under direction of a timesharing engine; para. 17, 21-22: in any case, a second HSSD may optionally be used to mirror the first HSSD during the high speed IO interval, to provide redundancy. As needed, the second HSSD could take over IO handling from the first HSSD, again without interruption of availability of the virtual disk for IO operations; para. 42, 48: dynamic without user’s intervention); 
in response to a determination that the hedged read operation is enabled for at least two nodes including a first node and a second node of the set of nodes hosting target data for the read request: selecting the first node and the second node of the set of nodes for the hedged read operation; 10establishing a first connection with the first node and a second connection with the second node;  communicating the read request to the first node via the first connection, and communicating the read request to the second node via the second connection (para. 6: given copies of data on drives A and B, then a read request can be satisfied by reading, in parallel, a portion of the data from A and a different portion of the data from B. Alternatively, a read request can be sent to both A and B. The request is satisfied from either A or B, whichever returns the required data first. If A returns the data first then the request to B can be cancelled. Thus, connections can be made to first and second nodes for parallel read operations; fig. 2: different connections to HSSD1 and HSSD2 or LSSD1 and LSSD2; para. 56-57).  
	Burkey does not explicitly disclose a set of nodes.
	Shattil teaches at para. 9, 51: determine a set of nodes - the performance metric may comprise link information between given nodes based on ping data (age, loss and latency). Step 203 then computes the best routes. In update mode, step 203 may comprise continually polling the potential routes to rank their performance, and then use the best route to evaluate the associated performance metric; para. 125: the performance metric may comprise an expression of the overall efficacy of routing data to all the nodes in the network, or at least a subset of the nodes. For example, calculation of the performance metric may comprise a measure of latency in delivering data to the nodes; para. 43: a request from a client for given content is directed to a "best" content delivery node, wherein "best" could mean that the content is delivered quickest to the client. For example, an edge server may be selected if it can deliver content more quickly than an origin server. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burkey et al. and Shattil in order to effectively determine the available nodes and select the quickest node for communication for faster results.

Claims 3-7, 11-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burkey et al. (US 20100049915) in view Shattil et al. (US 20200007616) and further in view of Bencheikh et al. (US 20200059849).
As per claims 3-5, 11-13, 18-19, Burkey teaches as cited above at para. 6: given copies of data on drives A and B, then a read request can be satisfied by reading, in parallel, a portion of the data from A and a different portion of the data from B. Alternatively, a read request can be sent to both A and B. The request is satisfied from either A or B, whichever returns the required data first. If A returns the data first then the request to B can be cancelled. Thus, connections to nodes including first and second nodes for parallel readings. Shattil further teaches at para. 51: the performance metric may comprise link information between given nodes based on ping data (age, loss and latency). Step 203 then computes the best routes. In update mode, step 203 may comprise continually polling the potential routes to rank their performance, and then use the best route to evaluate the associated performance metric; para. 125: the performance metric may comprise an expression of the overall efficacy of routing data to all the nodes in the network, or at least a subset of the nodes. For example, calculation of the performance metric may comprise a measure of latency in delivering data to the nodes.
Burkey and Shattil do not teach determining average roundtrip time.
	Bencheikh et al. teaches 
determining average roundtrip time for each of the first, second, third or set of nodes by pinging the nodes; and identifying the eligible nodes (para. 4: a backhaul may no longer be operable due to a failure condition; para. 67, 69: the performance management resource facilitates testing of each of the candidate backhauls. One or more of the candidate backhauls can be tested simultaneously; para. 77-80: the performance management resource of primary wireless station communicates a ping message from the primary wireless station over the candidate backhaul through the wireless station and node to the performance management resource. This process of testing round-trip time can be repeated multiple times to produce an average round-trip time of transmitting data packets over the candidate backhaul being tested. As further discussed below, the round-trip times provide a basis to evaluate the performance of the candidate backhaul. For example, lower round-trip times are typically preferred. Therefore, determining the eligibility/availability of relating nodes or subset of nodes can be monitored).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burkey, Shattil and Bencheikh in order to effectively determine the available nodes and select the fastest node(s) for communications.

As per claims 6-7, 14-15, 20, Burkey teaches at para. 6: given copies of data on drives A and B, then a read request can be satisfied by reading, in parallel, a portion of the data from A and a different portion of the data from B. Alternatively, a read request can be sent to both A and B. The request is satisfied from either A or B, whichever returns the required data first. If A returns the data first then the request to B can be cancelled. Thus, connections to nodes including first and second nodes for parallel readings.
Burkey does not explicitly teach the third eligible node.
Shattil et al. teaches
selecting, from among the first, second, and third eligible nodes, the first eligible node and the second eligible node for the hedged read operation; establishing the first connection with the first eligible node and the second connection with the second eligible node, communicating the read request to the first eligible node via the first connection, and 15communicating the read request to the second eligible node via the second connection (para. 9, 51: determine a set of nodes - the performance metric may comprise link information between given nodes based on ping data (age, loss and latency). Step 203 then computes the best routes. In update mode, step 203 may comprise continually polling the potential routes to rank their performance, and then use the best route to evaluate the associated performance metric; para. 125: the performance metric may comprise an expression of the overall efficacy of routing data to all the nodes in the network, or at least a subset of the nodes. For example, calculation of the performance metric 903 may comprise a measure of latency in delivering data to the nodes. Therefore, Shattil teaches a number of eligible nodes and connections. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burkey and Shattil in order to effectively determine the available nodes and select the quickest to communicate node.

Claims 2, 9-10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burkey et al. (US 20100049915) in view of Shattil et al. (US 20200007616) and further in view of Hoffmann et al. (US 20090313311).
As per claims 2, 10, 17, Burkey et al. teaches
the read request communicated to the first node and the read request communicated to the second node, the method further comprising: accepting a response received from one of the first node or the second node that services the read request, and canceling the read request to the other one of the first node or the second node, wherein canceling the read request comprises issuing a command to the other one of the first node or the second node indicating that the read request be canceled (para. 6: a read request can be sent to both A and B. The request is satisfied from either A or B, whichever returns the required data first. If A returns the data first then the request to B can be cancelled).  
	Shattil teaches in para. 29: the client request includes a resource identifier for the particular resource. Burkey and Shattil do not explicitly teach the identifier is unique.
	Hoffmann teaches in para. 1027: unique number generators must be modified to ensure uniqueness across nodes (for instance, by assigning ranges to nodes or by appending a node ID to the key). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burkey, Shattil and Hoffmann in order to effectively identify the resource and/or node(s) in associated with the read request.

As per claim 9, Burkey et al. teaches
wherein: the database system stores data and the set of nodes comprise at least one primary node and a plurality of secondary nodes configured to host the data and manage replication of the data (para. 6: typically, the mirroring copies are located on distinct storage devices that, for purposes of security or disaster recover, are sometimes remote from each other, in different areas of a building, different buildings, or different cities; para. 39-40: where LSSD2 synchronously mirrors LSSD1 which is equivalent to a replica).
	Burkey and Shattil do not mention the limitation “replica”.
	Hoffmann teaches replica at para. 2-3: an enterprise's data is its lifeblood. Lose its data, and the enterprise is likely to fail. Therefore, it is imperative for a company to maintain a copy of its data at some remote site that is impervious to a catastrophe that might cause the primary copy of the data to be lost. Classic backup techniques support RPOs measured in hours or days--this is the amount of data that might be lost following the failure of the processing system. Data replication technology can reduce this to seconds (asynchronous replication) or even to zero (synchronous replication); para. 485-487: the sizzling-hot standby can be configured with reverse replication up and running so that it has a backup as soon as the old primary node is recovered. With reverse replication enabled, the standby will be queuing the changes that it is making to its copy of the database so that the failed node can be resynchronized upon recovery; para. 741: the replication channel roundtrip time, the average application latency. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burkey, Shattil and Hoffmann in order to effectively protect data and continuously provide service in terms of node failure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thompson et al. (US 20210142241) teaches at para. 190: hedged operations. Iannaccone et al. (US 20160182330) teaches at para. 269: round-trip latency times (in ms) are stored for the most recent 30 transaction requests or other communications with a given execution server 106. In addition to raw latency times, a rolling average or a rolling mode of the past 30 (or other suitable number) latency times associated with communications and/or other processing with or by each execution server 106 may also be calculated and stored in timing data store(s).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        


9/3/2022


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163